Citation Nr: 1534106	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  01-03 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.  

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.  

3.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  

4.  Entitlement to an effective date prior to July 13, 2004 for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from October 1979 to October 1982. 

These matters come to the Board of Veterans' Appeals (Board) on appeal following November 2002, June 2009, July 2010, and July 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified in April 2008 before the undersigned Veterans Law Judge during a Travel Board hearing. 

Most recently in June 2014, the Board denied the Veteran's claim for a rating in excess of 10 percent for right knee traumatic arthritis and also denied his claim for a rating in excess of 70 percent for major depressive disorder.  Otherwise, the Board remanded for additional development those issues identified on the title page of this remand.  In October 2014, the RO issued a supplemental statement of the case (SSOC).  The Veteran's appeal has since been returned to the Board.  

(Parenthetically, by way of history, in March 2011, the Board denied the claim of entitlement to service connection for a low back disability and also the claim of entitlement to an earlier effective date prior to July 13, 2004 for the grant of a TDIU.  The Veteran appealed the issues to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court granted a joint motion by the parties for the purpose of remanding the claims back to the Board.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2014 remand, the Board requested that a VA examiner provide a medical opinion concerning the Veteran's low back disability and its relationship to his service-connected disabilities.  The remand instructions, in particular, requested the following:

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any low back disability has been caused by or made worse by service-connected MDD, bilateral pes planus, right knee disability, left knee disability, or any combination thereof. 

The examiner must provide a complete rationale for each opinion-causation and aggravation.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

The Veteran underwent a VA examination in September 2014.  The examiner's opinion was reported as follows:

The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  

Rationale: Veteran has age appropriate lumbar DDD, most likely age related[;] no medical literature to support secondary nexus from his service[-]connected bilateral knee or bilateral pes planus.  

The Veteran and his attorney have argued that the September 2014 medical opinion is insufficient.  The Board agrees.  

Here, the VA examiner's opinion fails to specifically address the issue of aggravation.  While it's possible that use of the word "secondary" by the examiner was meant to convey consideration of both proximate causation and aggravation, it would be conjecture on the Board's part to make such an assumption.  Still, even accepting that was the intent of the examiner, the Board does not find the examiner's opinion is supported with sufficient rationale.  While the Board has no doubt that the VA examiner considered the Veteran's medical history and records in providing the requested opinion, the VA examiner's comment that medical literature did not support any secondary connection is not enough under the guiding case law.  In this respect, the United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), citing Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  

Therefore, it would be helpful to the Board if the September 2014 VA examiner provided an addendum medical opinion as is outlined in the remand instructions, below.  

Otherwise, as pointed out by the Board in its June 2014 remand, the issues concerning an earlier effective date for TDIU, SMC based upon aid and attendance, and entitlement to automobile adaptation are intertwined with the claim of service connection for a low back disability; as such, the Board will defer adjudication on these issues until the service connection issue is fully resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his low back disability.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system.  The most recent VA treatment records are dated no later than September 2014.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims folders should be referred to the VA examiner who examined the Veteran and authored the September 20, 2014 VA thoracolumbar spine DBQ.  The examiner should offer an addendum to his previous medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion(s).  In particular, the examiner should review the September 20, 2014 DBQ he completed during his evaluation of the Veteran's thoracolumbar spine. 

The examiner should again review the Veteran's complaints and medical history.  He should then answer the following questions:

a.) Is it at least as likely as not the Veteran's low back disability is related to his period of active service?  

In rendering an answer to the above question, the examiner should specifically address whether the Veteran's complaints of back pain in service along with post-service complaints first noted in December 1982 (the Veteran separated from active service in October 1982), are in any way associated with the development of the Veteran's subsequent low back disability, manifested as degenerative disc disease.  

Also, it would be helpful to the Board if the examiner address the significance of the X-ray finding in October 1982 of "shallow lordotic curvature" of the lumbar spine with the later clinical finding in an October 1994 VA examination of mechanical low back syndrome secondary to "prominent lumbar lordosis" in posterior articulations of the L5-S1 vertebra.  The examiner should address whether "lordotic curvature" of the lumbar spine and lumbar "lordosis" are related, and whether either would medically explain the Veteran's complaints of back pain during service or soon thereafter.  (See also October 1995 MRI of the lumbar spine reflective, in particular, of slight narrowing of the L5-S1 disc as well as mild hyperostosis.)  

[Please see tabbed documents in the claims folders, in particular, Volumes #1 and #2.]  

b.) Is it at least as likely as not that any service-connected disability (e.g., the Veteran's bilateral knee disability and/or bilateral pes planus) caused or aggravated (permanently worsened beyond its normal progression) the Veteran's low back disability?

In answering the above question, the examiner should expand on his comment that there is a "lack of medical literature to support a secondary nexus . . ."  In doing so, it would be helpful to the Board if the examiner discussed why a bilateral knee and/or foot disability would not necessarily proximately cause or aggravate a low back disability, in particular, one manifested by arthritic changes.  

The examiner should also take into consideration the medical paper entitled "Limping and Back Pain" authored by Dr. Ian J. Harrington, which was submitted by the Veteran's attorney following the September 2014 VA examination.  [See tabbed document in Volume #4 of the claims folders.]  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If the examiner determines that he or she cannot provide the requested opinion(s) without resorting to speculation, the examiner should explain the inability to provide the opinion(s) and identify precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  If the September 2014 VA examiner is not available to provide an addendum opinion, make arrangements for the claims folders to be reviewed by another examiner who should be asked to supply the opinions.  (If further examination of the Veteran is necessary to provide the requested opinions at that time, the Veteran should be scheduled for an examination and the necessary opinions requested.  

4.  Thereafter, and following any additional development deemed warranted, readjudicate the issues on appeal, as noted on the title page of this remand.  If any benefit sought remains denied, the Veteran and his attorney should be provided an SSOC and given an appropriate opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


